           Case 1:20-cv-05867-VEC Document 14
                                           13 Filed 09/08/20 Page 1 of 2




MEMO ENDORSED                                                  40 Broad Street, 7th Floor
                                                               New York, NY 10004
USDC SDNY                                                      Telephone: (212) 943-9080
DOCUMENT                                                       Fax: (212) 943-9082
ELECTRONICALLY FILED
DOC #:                                                         Marlie Blaise
DATE FILED: 9/8/2020                                           Associate
                                                               mblaise@vandallp.com


  September 8, 2020

  VIA ECF

  Honorable Valerie Caproni
  United States District Judge
  United States Courthouse
  Southern District of New York
  40 Foley Square, Room 240
  New York, NY 10007

         Re:    Trustees of the New York City District Council Pension
                Fund, et al. v. New York Mastclimbing LLC et al., 20 CV 5867 (VC)

  Dear Judge Caproni:

          We represent the Plaintiffs (the “Funds”) in the above captioned matter. We write to
  request an adjournment of the September 10, 2020 deadline to submit the proposed case
  management plan and the initial conference currently scheduled for September 18, 2020 at 2:00
  p.m. See Dkt. 7. Defendants have not yet appeared in this matter. See Dkt. Plaintiffs anticipate
  moving for default judgment in the event Defendants do not cure their default. In the event
  Defendants do appear, we would request the Court to schedule a new deadline to submit the
  proposed case management plan and subsequent date for the initial conference, in order to provide
  the parties with an opportunity to meet and confer prior to the conference.
         We thank the Court for its time and attention to this matter.


                                                       Respectfully submitted,

                                                       _______/s/______________
                                                       Marlie Blaise, Esq.
                                                       Attorneys for Plaintiffs


                                                  1
        Case 1:20-cv-05867-VEC Document 14
                                        13 Filed 09/08/20 Page 2 of 2




cc: New York Mastclimbing LLC et al.




SO ORDERED.
Dated: New York, New York          By: _______________________________
      _____________, 2020                                U.S.D.J.




        Application GRANTED. The initial pretrial conference is adjourned to October 16,
        2020 at 10:00 a.m. The parties' joint submissions are due by October 8, 2020. If
        Defendants have failed to appear by that date, Plaintiffs must apply for a default
        judgment against Defendants, consistent with the procedures described in
        Attachment A to the Court's Individual Practices in Civil Cases.

        SO ORDERED.




        HON. VALERIE CAPRONI
                                                                                  9/8/2020
        UNITED STATES DISTRICT JUDGE




                                             2
